    


Exhibit 10.1


























ISABELLA BANK CORPORATION
AND RELATED COMPANIES
DEFERRED COMPENSATION PLAN
FOR DIRECTORS




















































January 1, 2019







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section 1.
Purpose
1


Section 2.
Definitions
1


Section 3.
Enrollment/Establishment of Accounts
4


Section 4.
Allocations to Account
5


Section 5.
Vesting
6


Section 6.
Commencement of Distribution
6


Section 7.
Manner and Form of Distribution
9


Section 8.
Payout/Suspensions for Unforeseeable Emergency
10


Section 9.
Death Benefit
11


Section 10.
Unsecured Unfunded Plan
12


Section 11.
Plan Amendment and Termination
12


Section 12.
Expenses
14


Section 13.
Nonassignability
14


Section 14.
Director/Employee Status
14


Section 15.
Administration
14


Section 16.
Claims Procedure
15


Section 17.
No Rights as Shareholder
18


Section 18.
Legality of Issuance
18


Section 19.
No Warranties
18


Section 20.
Non-Alienability
18


Section 21.
Remedies and Standard of Care
18


Section 22.
Headings
19


Section 23.
Binding Effect
19


Section 24.
Incompetency
19


Section 25.
Construction
19





i



--------------------------------------------------------------------------------






ISABELLA BANK CORPORATION
AND RELATED COMPANIES
DEFERRED COMPENSATION PLAN
FOR DIRECTORS


Isabella Bank Corporation (“Isabella”) has established a nonqualified plan of
deferred compensation for participating Directors effective January 1, 2006,
pursuant to Section 409A of the Internal Revenue Code. The Plan is intended to
postpone taxation of such deferred compensation until such compensation is paid
to the Directors as provided in the Plan. The Plan has been restated and the
provisions of the restated Plan shall become effective as to all compensation
deferred under the Plan before, on and after the Effective Date, unless
otherwise provided herein.

Section 1.Purpose.
The Plan is intended to provide participating Directors with the opportunity to
have the payment and the related taxation of compensation postponed as set forth
in the Plan, in order to reward the individuals who contribute to the success of
the Company.

Section 2.    Definitions.
The following words and phrases shall, when used in this Plan, have the
following respective meanings unless their context clearly indicates otherwise:
2.1.     Accounts mean the Participant’s Deferred Compensation Account and Stock
Account.
2.2.     Affiliate means any person with whom the Company would be considered a
single employer under Code Section 414(b) or (c); provided that, for purposes of
Section 2.22 only, in applying Code Sections 1563(a)(1), (2), and (3) for
purposes of determining a controlled group of corporations under Code Section
414(b), the language "at least 50 percent" shall be used instead of "at least 80
percent" each place that it appears in Code Sections 1563(a)(1), (2), and (3),
and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Code Section 414(c), "at least 50 percent" shall
be used instead of "at least 80 percent" each place that it appears in Treasury
Regulation Section 1.414(c)-2.
2.3.     Beneficiary means the person(s) or entity designated by Participant to
receive any undistributed deferred compensation benefits which become payable in
the event of Participant's death.
2.4.     Board of Directors means Company's governing body according to law and
Company's governing documents.
2.5.     Change of Control means a change in the ownership or effective control
of the relevant corporation, or in the ownership of a substantial portion of the
assets of the relevant corporation, each within the meaning of Code Section
409A(a)(2)(A)(v). Each of the following corporations is a relevant corporation
with respect to a Participant: (a) the corporation for which


1



--------------------------------------------------------------------------------





the Participant performs services at the time of the Change of Control; (b) the
corporation that is liable to the Participant for Plan payments (or all
corporations that are so liable if more than one corporation is liable) but only
to the extent that either the Plan payment is attributable to the performance of
services by the Participant for such corporation (or corporations) or there is a
bona fide business purpose for such corporation (or corporations) to be liable
for such payment and, in either case, no significant purpose of making such
corporation (or corporations) liable for such payment is the avoidance of
federal income tax; (c) any corporation that is a majority shareholder of any
corporation described in (a) or (b) above; or (d) any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (a) or (b)
above. All references to “corporation” in this Section 2.5 shall be construed to
include a partnership or other form of organization to the extent permitted or
required by Code Section 409A. This definition of Change of Control is intended
to satisfy the rules of Code Section 409A(a)(2)(A)(v) and specifically Treasury
Regulation Section 1.409A-3(i)(5), and will be interpreted in a manner
consistent with such rules.
2.6.     Claimant means a Participant or a Beneficiary who files a claim for
benefits under Section 16 below.
2.7.     Code means the Internal Revenue Code of 1986 and related regulations
and other guidance thereunder, as amended.
2.8.     Committee or Administrative Committee means the committee described in
Section 15.
2.9.     Company means Isabella Bank Corporation and Isabella Bank or their
respective successor or successors, and any other Affiliate whose Board of
Directors authorizes participation in this Plan where Isabella by its Board of
Directors has approved such participation.
2.10.     Deferred Compensation Account means the bookkeeping account maintained
on behalf of Participant to record Company contributions made pursuant to
Section 4.2.
2.11.     Director means any elected or appointed member of the Board of
Directors of the Company, without regard to said member's status as an employee
of the Company.
2.12.     Disability means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable or physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months.
2.13.     Disability Retirement Date means the date of Participant’s Severance
From Service as a Director of the Company on account of Participant’s
Disability.
2.14.     Distribution Event means an event listed in Section 6.1 below.
2.15.     Effective Date means January 1, 2019, the date on which the provisions
of this restated Plan became effective.


2



--------------------------------------------------------------------------------





2.16.     Final Valuation Date means the Valuation Date immediately following
the date of the Distribution Event.
2.17.     Normal Retirement Age means Participant’s attainment of age 70.
2.18.     Normal Retirement Date means the date Participant attains Normal
Retirement Age, without regard to Participant’s continued service as a Director
of the Company.
2.19.     Participant means any Director of the Company who (1) is receiving a
Director’s salary, retainer or board fees, and (2) has elected to participate in
the Plan by providing written notice of said participation to the Company, in
the form prescribed by the Company.
2.20.     Payment Date means the first day of the first month after the
Valuation Date that immediately follows the earliest Distribution Event;
provided, however, in the case of a distribution to a Participant who is a “key
employee” (as defined in Code Section 416(i) without regard to Code Section
416(i)(5)) on account of the Participant's Severance From Service, Payment Date
means the first day of the eighth month after the Valuation Date that
immediately follows the Distribution Event, subject to the other rules in
Section 7.2.
2.21.     Plan means this Isabella Bank Corporation and Related Companies
Deferred Compensation Plan for Directors, as amended from time to time.
2.22.     Plan Year means the consecutive 12-month period beginning on January 1
and ending on December 31.
2.23.     Retirement means with respect to a Participant, Severance From Service
with all participating Companies for any reason other than death or Disability
on or after the attainment of Normal Retirement Age.
2.24.     Severance From Service means the date on which a Participant ceases to
serve as a Director of the Company and all contracts under which the Participant
provides services as an independent contractor for the Company or any of its
Affiliates have expired in a manner that constitutes a good-faith and complete
termination of the contractual relationship. An expiration does not constitute a
good faith and complete termination of the contractual relationship if the
Company or any of its Affiliates anticipates a renewal of a contractual
relationship or the Director becoming an employee. For this purpose, the Company
or any of its Affiliates is considered to anticipate the renewal of the
contractual relationship with the Director if it intends to contract again for
the services provided under the expired contract, and neither the service
recipient nor the Director has eliminated the Director as a possible provider of
services under any such new contract. Further, the Company or any of its
Affiliates is considered to intend to contract again for the services provided
under an expired contract if the Company or any of its Affiliates doing so is
conditioned only upon incurring a need for the services, the availability of
funds, or both. If a Participant provides services to the Company as both an
employee and as a director, then the services provided as an employee are not
taken into account in determining whether the Participant has a Severance From
Service. A Participant will not experience a Severance From Service unless the
Severance From Service satisfies the rules of Code Section 409A(a)(2)(A)(i) and
specifically Treasury Regulation Section 1.409A-1(h).


3



--------------------------------------------------------------------------------





2.25.     Similar Arrangement means an agreement, method, program or other
arrangement sponsored by the Company to the extent that it is aggregated with
this Plan under Treasury Regulation Section 1.409A-1(c)(2).
2.26.     Stock Account means the bookkeeping account maintained on behalf of a
Participant to record Company contributions made pursuant to Section 4.2.
2.27.     Stock Value means the closing price of a share of Isabella common
stock on the Valuation Date, or if such shares are not traded on the Valuation
Date, the next day on which such shares are traded.
2.28.     Unforeseeable Emergency means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Code Section 152, without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property
due to casualty; or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. A
Participant will not experience an Unforeseeable Emergency under this Plan
unless the Unforeseeable Emergency satisfies the rules of Code Section
409A(a)(2)(A)(vi) and specifically Treasury Regulation Section 1.409A-3(i)(3).
2.29.     Valuation Dates means March 1, June 1, September 1 and December 1.

Section 3.    Enrollment/Establishment of Accounts.
3.1.     Enrollment. As a condition to participation, each Director who is
eligible to participate in the Plan effective as of the first day of a Plan Year
shall complete, execute and return to the Committee an election form, prior to
the first day of such Plan Year, or such other earlier deadline as may be
established by the Committee in its sole discretion. In addition, the Committee
shall establish from time to time such other enrollment rules and requirements
(including but not limited to rules concerning the continuing effectiveness of
an election form from Plan Year to Plan Year) as it determines, in its sole
discretion, are necessary.
3.2.     Initial Participation. A Director who first becomes eligible to
participate in this Plan after the first day of a Plan Year may become a
Participant by submitting a completed enrollment form to the Committee within
thirty (30) days after the date the Director first becomes eligible to
participate in the Plan, or within such other earlier deadline as may be
established by the Committee, in its sole discretion, in order to participate
for that Plan Year. Such person’s participation in this Plan shall not commence
earlier than the date determined by the Committee pursuant to this Section 3.2
and such person shall not be permitted to defer under this Plan any portion of
his or her Director's salary, retainer or fees that are paid with respect to
services performed prior to his or her participation commencement date, except
to the extent permissible under Code Section 409A.
3.3.     Annual Enrollment. Each eligible Director who elects to participate in
the Plan after the initial participation date described in Section 3.2 above,
shall commence said participation on the January 1 as of which the Committee
determines, in its sole discretion, that the Director has met all enrollment
requirements set forth in Section 3.1 of this Plan, including returning all
required documents to the Committee within the specified time period.
Notwithstanding the foregoing, the


4



--------------------------------------------------------------------------------





Committee shall process the Participant’s deferral election as soon as
administratively practicable after such deferral election is submitted to and
accepted by the Committee.
If a Director fails to meet all requirements contained in this Section 3 within
the period required, the Director shall not be eligible to participate in the
Plan during the Plan Year for which the election is made
3.4.     Accounts. Company agrees to create a Deferred Compensation Account and
a Stock Account as described in Section 4 below to be maintained on the books of
Company in the name of each Participant.

Section 4.    Allocations to Account.
4.1.     Participant Contributions. Each Participant may defer all or any
portion of his or her Director’s salary, retainer, and fees that are earned from
the Company for the year or part of the year commencing after the date of said
timely election as he or she may specify on his or her election form. Such
amounts so deferred shall be paid only as provided in the Plan. A Participant
may change the amount of, or suspend, future deferrals with respect to his or
her Director’s salary, fees, and retainers earned for years commencing after the
date of change or suspension as he or she may specify by written notice to the
participating Company; provided such change is made prior to January 1 of the
calendar year in which the amount to be deferred is earned.
The sum of (i) the Participant’s deferrals pursuant to this Plan during a Plan
Year, and (ii) the deductions from the Participant’s Director’s salary, fees,
and retainers that are made during such Play Year pursuant to The Isabella Bank
Corporation Stockholder Dividend Reinvestment and Employee Stock Purchase Plan
(“DRIP”), must be equal to at least 25% of the Participant’s total Director’s
salary, fees, and retainers that are earned during such Plan Year. If a
Participant’s deferrals pursuant to this Plan during a Plan Year are less than
25% of his or her Director’s salary, retainer, and fees that are earned from the
Company and its Affiliates, in the aggregate, for such Plan Year, then the
Participant must submit to, or have on file with, the plan administrator of the
DRIP an authorization card that requires deductions pursuant to the DRIP that
are sufficient to ensure that the requirements of the prior sentence are
satisfied.
4.2.     Contribution to Deferred Compensation and Stock Accounts. For each
Participant electing to participate in this Plan, the Company shall maintain a
Deferred Compensation Account and a Stock Account. Each Participant shall be
furnished with a quarterly statement of his or her Accounts.
The deferred salary, retainers and fees of each Participant shall be credited as
a dollar amount to the Participant’s Deferred Compensation Account on the date
the amount would otherwise be paid to the Participant. The amount credited to
the Participant’s Deferred Compensation Account shall be converted into notional
shares of Isabella common stock on each Valuation Date by (1) dividing the
Deferred Compensation Account balance of each Participant, by (2) the Stock
Value as of the Valuation Date. The number of shares of stock for full shares so
determined shall be credited to each Participant’s Stock Account, and the Stock
Value of such credited shares as of the Valuation Date shall be charged to the
Participant’s Deferred Compensation Account. Any credit balance remaining in the
Participant’s Deferred Compensation Account after such charge will remain


5



--------------------------------------------------------------------------------





in the Participant’s Deferred Compensation Account until the next Valuation Date
to be converted into additional notional shares of Isabella common stock.
Additional credits will be made to each Participant’s Deferred Compensation
Account in dollar amounts equal to the cash dividends (or the fair market value
of dividends paid in property) the Participant would have received from time to
time had he or she been the owner on the record dates with respect to the
Isabella common stock, said credit to be based on the number of shares of
Isabella common stock credited to his or her Stock Account on said dates. In the
case of a stock dividend or stock split, additional credits will be made to each
Participant’s Stock Account based on the number of full shares of Isabella
common stock the Participant would have received had he or she been the owner on
the record dates with respect to the number of shares of Isabella common stock
credited to his or her Stock Account on said dates.

Section 5.    Vesting.
The Participant's interest in his or her Accounts shall be 100% vested and
nonforfeitable at all times.

Section 6.    Commencement of Distribution
6.1.     Distribution Dates. The manner and form in which distributions will be
made from the Plan shall be determined in accordance with Section 7 below. No
amount standing from time to time to the credit of the Participant in his or her
Accounts shall be assignable or alienable by Participant, nor may any such
payment be used as collateral or in any other fashion by Participant prior to
payment by Isabella. Subject to Section 6.3 below, no amount standing from time
to time to the credit of Participant in his or her Accounts shall be payable to
Participant (or to Participant’s Beneficiary) until the earliest of the
following Distribution Events:
(a)    Participant's Normal Retirement Date;
(b)    Participant's Disability Retirement Date;
(c)    Participant’s death;
(d)    an Unforeseeable Emergency;
(e)    a Change of Control; or
(f)    Participant’s Severance From Service.
6.2.     Time of Distribution.
(a)    When the amounts credited to a Participant’s Accounts become payable
pursuant to Sections 6.1(a), (b), (c), (d) or (f) above, distribution of such
Accounts shall begin on the Payment Date, or as soon as administratively
practicable thereafter, but in no event more than 30 days after the Payment
Date.


6



--------------------------------------------------------------------------------





(b)    When the amounts credited to a Participant's Accounts become payable
pursuant to Section 6.1(e) above, distribution of such Accounts shall be made as
set forth below.
(i)    Form of Payment. All payments shall consist of shares of Isabella common
stock and shall be paid in a single lump sum, after applying the rules of
Section 2.2.
(ii)    Time of Payment. All payments shall be made not later than 75 days after
the date on which the Change of Control has occurred.
(iii)    Special Rule for Plan Termination. If the Plan is terminated during the
30-day period preceding or the 12-month period following the occurrence of a
Change of Control, then the Company may pay Plan benefits in accordance with
Plan Section 11.2(b).
(c)    Notwithstanding the foregoing, Participant may elect a delayed
distribution date from that required by Section 6.2(a), above; or a different
form of payment in accordance with Section 7.2, for either of the Distribution
Events in Sections 6.1(a) or (f) only. The delayed distribution date may be a
specific future date or the attainment of a specified age by the Participant
(neither to exceed the Participant’s attainment of age 75). Such an election of
the delayed distribution date or different form of payment:
(i)    may not take effect for at least twelve (12) months after the date on
which the election is accepted by the Committee or its agent;
(ii)    must postpone the payment for a period of not less than five (5) years
from the date on which the payment would otherwise have been paid; and
(iii)    for an election relating to a payment at a specified time or pursuant
to a fixed schedule, the election must be made at least twelve (12) months prior
to the date on which the payment is scheduled to be paid.
6.3.     Accelerating the Time of Payment. Notwithstanding the distribution
dates set forth in Section 6.1 above, an early distribution of Isabella common
stock may be made as soon as administratively possible after the occurrence of
any of the following events in accordance with Treasury Regulation Section
1.409A-3(j)(4) and subsequent guidance:
(a)    to the extent necessary to fulfill the requirements of a domestic
relations order as defined in Code Section 414(p)(1)(B);
(b)    to the extent reasonably necessary to avoid the violation of an
applicable federal, state, local, or foreign ethics law or conflicts of interest
law;
(c)    as necessary to comply with a certificate of divestiture as defined in
Code Section 1043(b)(2);
(d)    to make payment of certain federal employment or income taxes in
accordance with Treasury Regulation 1.409A-3(j)(4)(vi);
(e)    a de minimis limited cashout amount not exceeding the amount set forth in
Code Section 402(g);


7



--------------------------------------------------------------------------------





(f)    in accordance with an Unforeseeable Emergency as described in Section 8
below; or
(g)    certain Plan terminations as described in Section 11 below.
6.4.     Acceleration for Domestic Relations Order.    Notwithstanding any other
terms of this Plan or a Participant’s deferral elections and subject to the
terms of this Section 6.4, one or more payments of a Participant’s Accounts
(each a “DRO Payment”) may be made to an individual other than the Participant
(an “Alternate Payee”) to the extent necessary to fulfill the terms of a
domestic relations order that is issued by a court of competent jurisdiction and
that meets the requirements of this Section 6.4 and Code Sections 414(p)(1),
(2), (3), (4) and (8). A DRO Payment will be made in accordance with the
domestic relations order, to the extent that it complies with the requirements
of this Section 6.4 and Code Sections 414(p)(1), (2), (3), (4) and (8), to the
Alternate Payee who is named in the domestic relations order (and not to the
Participant). A payment will not be made to the Participant under any other
terms of this Plan to the extent that such payment would conflict with the terms
of a domestic relations order that, as of the scheduled date of such payment:
(1) has been approved by the Committee or its agent, and (2) complies with the
requirements of this Section 6.4 and Code Sections 414(p)(1), (2), (3), (4) and
(8). The Participant to whom the domestic relations order relates must pay
whatever amount is charged for processing the domestic relations order and
making the DRO Payment to the Alternate Payee. This payment by the Participant
cannot be deducted from the amount credited to the Participant’s Deferred
Compensation Account or Stock Account. The Plan's rules regarding changes in the
time and form of payment do not apply to changes in the time and form of payment
that are required by such a domestic relations order, so long as the payment
that is made pursuant to the domestic relations order will be made to the
Alternate Payee who is named in the domestic relations order and not to the
Participant, and the payment is made in accordance with this Section 6.4. The
Plan will make such a payment in accordance with the domestic relations order,
provided that the domestic relations order must require payment in a single lump
sum during a period not longer than 90 days after the date that the domestic
relations order has been approved by the Committee or its agent. In no event may
the amount of a DRO Payment exceed the Participant’s Deferred Compensation
Account and Stock Account balance.
6.5.     Delaying Payments Under Certain Circumstances. A payment under the Plan
may be delayed to a date after the designated payment date in accordance with
Treasury Regulation Section 1.409A-2(b)(7) and such other guidance published
after the Effective Date under the following circumstances:
(a)    Payment may be delayed where the Company reasonably anticipates that the
making of a payment would violate Federal securities laws or other applicable
laws; or
(b)    Such other events and conditions as permitted by applicable law.


8



--------------------------------------------------------------------------------






Section 7.    Manner and Form of Distribution.
7.1.     Manner of Payment. Upon the occurrence of a Distribution Event, the
Participant shall receive a distribution of Isabella common stock as described
below.
(a)    The entire balance in his or her Deferred Compensation Account, if any,
remaining after the Final Valuation Date shall be converted to the extent
possible into Isabella common stock as set forth in Section 4.2 above and
credited to the Participant’s Stock Account. The aggregate Stock Value thereof
shall then be charged to the Participant’s Deferred Compensation Account. In the
event a credit balance remains in the Participant’s Deferred Compensation
Account after such charge, an additional amount shall be credited, as a Company
contribution, to the Participant’s Deferred Compensation Account, such
additional contribution to equal the amount that, when added to the remaining
credit balance prior to the contribution, is sufficient to convert the balance
of the Deferred Compensation Account into a single share of Isabella common
stock as set forth in this Section 7.1(a). Said single share of stock shall then
be credited to the Participant’s Stock Account and charged to the Participant’s
Deferred Compensation Account as set forth in this Section 7.1(a). The Valuation
Date for purposes of all conversions made under this Section 7.1(a) shall be the
Participant’s Final Valuation Date.
(b)    Distribution of the balance in the Participant’s Stock Account as of the
date of the Distribution Event, shall be made in shares of Isabella common
stock.
(c)    Notwithstanding any provision of the Plan to the contrary, no cash
distribution shall be made either directly or indirectly from the Plan
including, but not limited to, the Participant receiving cash from the Company
by exercising a “put option” right, if any. Consequently, pursuant to the Plan
there shall exist no liquidation feature of any kind on the part of the Company.
Therefore, Participants shall have no mechanism other than the marketplace to
ultimately sell their respective shares of Isabella common stock to obtain cash.
The Company is under no obligation to, has no intention to, and shall not
repurchase Isabella common stock under the Plan.
7.2.     Form of Distribution. Participant’s benefit payable from the Plan shall
be distributed in common stock of Isabella in a single lump sum, unless with
respect to the Distribution Events in Sections 6.1(a) or (f) only: (1) the
Participant elects, on his or her initial election form, to receive his or her
benefit in installments, or (2) the Participant changes his or her election of
the form of distribution from a lump sum to installment payments of said stock,
by submitting an amended election form to the Committee in accordance with the
rules set forth in Section 6.2(c) above.
Installment payments made under this Section 7.2 shall be equal annual
installments payable over a period of ten (10), fifteen (15) or twenty (20)
years as timely elected, said installment payments to be treated as a single
payment pursuant to Treasury Regulation Section 1.409A-2(b)(2)(iii); provided,
however, pursuant to Treasury Regulation Section 1.409A-2(j)(1) and any other
applicable law, if Participant dies before all installment payments have been
made, all remaining payments shall be aggregated and distributed to
Participant's Beneficiary in a single payment of Isabella common stock as set
forth in Section 9.1 below. The installment payments to which the Participant
would have been entitled during the first six (6) months following the date of
his or her Severance From Service shall be aggregated and paid as of the first
day of the eighth month after the Valuation Date that immediately follows his or
her Severance From Service. The postponement that is imposed


9



--------------------------------------------------------------------------------





by this Section 7.2 and by Section 2.19 shall not apply to (1) a payment due
pursuant to a domestic relations order; (2) a payment that is necessary to
comply with a certificate of divestiture as defined in Code Section 1043(b)(2);
or (3) a payment of employment taxes that is described in Treasury Regulation
Section 1.409A‑3(h)(2)(v).
Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to changing the form of benefit payment under this Section 7.2 in a
manner that is consistent with Code Section 409A and other applicable tax law.

Section 8.    Payout/Suspensions for Unforeseeable Emergency
8.1.     Hardship Withdrawals. A Participant who experiences an Unforeseeable
Emergency may apply for a hardship withdrawal. The application shall be made to
the Committee or its agent in such form as the Committee shall require. If the
Committee or its agent approves the application, a hardship withdrawal will be
paid to the Participant for only so much of the Participant’s Deferred
Compensation and/or Stock Account as is reasonably necessary to satisfy the
emergency need, determined in accordance with Section 2.28. The Committee or its
agent shall have the full and exclusive authority to determine whether the
application meets all requirements that apply and, if so, the amount necessary
to satisfy the emergency need. The decision of the Committee or its agent in
this regard shall be final. Any amount that is paid with respect to an
Unforeseeable Emergency cannot exceed the amount that is reasonably necessary to
satisfy the emergency need, plus amounts necessary to pay any federal, state,
local or foreign income taxes or penalties that are reasonably anticipated to
result from the payment, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship), or by cessation of deferrals under this Plan or any Similar
Arrangement. The determination of amounts reasonably necessary to satisfy the
emergency need is not required to take into account any additional compensation
that is available from any qualified employer plan as defined in Treasury
Regulation Section 1.409A-1(a)(2) (including any amount available by obtaining a
loan under such Qualified Plan or other qualified employer plan), or that due to
the Unforeseeable Emergency is available under another nonqualified deferred
compensation plan (including a plan that would provide for deferred compensation
except due to the application of the effective date provisions under Treasury
Regulation Section 1.409A-6).
8.2.     Suspension of Deferrals. A Participant’s deferrals under the Plan shall
be suspended to the extent deemed necessary by the Committee to satisfy the
Unforeseeable Emergency, before any hardship withdrawal is paid. Deferrals made
under the Plan may also be suspended if the Participant is required under
Treasury Regulation Sections 1.401(k)-1(d)(3) to cancel all deferral elections
to be eligible to receive a hardship distribution under an arrangement subject
to Code Section 401(k). If the Committee, in its sole discretion, approves a
suspension of deferrals under this Section 8, the Participant’s deferrals under
this Plan shall be suspended as of the date of such approval. If the Committee,
in its sole discretion, approves a Participant’s petition for suspension and
payout, the Participant’s deferrals under this Plan shall be suspended as of the
date of such approval and the Participant shall receive the approved
distribution from the Plan in a single payment of Isabella common stock within
sixty (60) days of the date of such approval.


10



--------------------------------------------------------------------------------





8.3.     Subsequent Election. Any subsequent election to resume deferral
elections under the Plan after the termination of a deferral election due to an
Unforeseeable Emergency shall not be effective until January 1 of the Plan Year
following the date of said election, provided the Participant re-enrolls in the
Plan in accordance with Section 3.1 above.

Section 9.    Death Benefit.
9.1.     Beneficiary Designation. Participant may designate one or more
Beneficiaries to receive any amount payable to Participant under this Plan in
the event of Participant's death prior to the complete distribution of amounts
payable under the Plan.
9.2.     Payment of Death Benefit. The death benefit payable under the Plan
shall be paid in accordance with the rules described in Section 9.2(a) through
(d) below.
(a)    The designation of a Beneficiary shall be effective when made on a form
supplied by the Committee, signed by Participant and actually received and
approved in writing by the Committee.
(b)    No Beneficiary shall have any rights under this Plan until the death of
Participant. Participant may revoke a Beneficiary designation at any time prior
to Participant's death and designate an alternative Beneficiary. The Participant
may designate as his or her Beneficiary any person or entity, including a trust.
The Participant may designate multiple, successive or contingent Beneficiaries
and may change his or her designation at any time without any Beneficiary’s
consent. The Participant must designate Beneficiaries and change Beneficiary
designations in such a manner as the Committee requires from time to time. No
Beneficiary designation and no change of Beneficiary designation shall become
effective until it has been confirmed to the Participant by the Committee or its
agent.
(c)    If more than one Beneficiary is named in either category (primary or
contingent), amounts will be paid according to the following rules:
(i)    Beneficiaries may be designated to share equally or to receive specific
percentages of the amount distributed; and
(ii)    If a Beneficiary dies before the Participant dies, only surviving
Beneficiaries will be eligible to receive any amounts in the event of the death
of the Participant. If more than two Beneficiaries are originally named to
receive different percentages of the amounts, surviving Beneficiaries will share
in the same proportion to each other as indicated in the original designation.
(d)    If a Beneficiary has not been designated, or if a Beneficiary designation
is ineffective for any reason, Participant's estate shall be the Beneficiary.


11



--------------------------------------------------------------------------------






Section 10.    Unsecured Unfunded Plan.
10.1.     Bookkeeping Accounts. Participant’s Deferred Compensation Account and
Stock Account shall be bookkeeping accounts only, and Company shall not be
required in any way to fund the Accounts. Company shall have no obligation to
set aside, earmark, or entrust any fund, policy or money with which to pay its
obligation under this Plan. Participant, Beneficiaries, and their successors in
interest shall be and remain general creditors of Company with respect to
amounts deferred under this Plan in the same manner as any other unsecured
creditor who has a general claim for an unpaid liability. Company shall be the
sole owner and beneficiary of any assets acquired for its general account under
this Plan. Company shall not make any loans or extend credit to Participant, or
any successor in interest, which shall be offset by amounts payable under this
Plan.
10.2.     Rabbi Trust. Notwithstanding the foregoing, Isabella may enter into a
trust agreement (“Trust Agreement”), whereby Isabella may agree to contribute to
a trust (“Trust”) sums for the purpose of accumulating assets to fund benefit
payments to Participants under the Plan. Isabella may contribute amounts to the
Trust from time to time as determined by Isabella's Board of Directors. Such
Trust Agreement shall be substantially in the form of the model trust agreement
set forth in Revenue Procedure 92‑64, or any subsequent statutory, Internal
Revenue Service or judicial guidance, and in particular shall include provisions
providing all assets of the Trust shall be subject to the creditors of Company
in the event of insolvency.

Section 11.    Plan Amendment and Termination.
11.1.     Amendment. Isabella may amend or terminate the Plan by action of its
Board of Directors at any time in its sole discretion without the consent of
Participant or his or her Beneficiary. No amendment or termination shall
adversely affect the benefit to which Participant or his or her Beneficiary is
entitled under the Plan prior to the date of such amendment or termination. This
Plan may not be amended or terminated by the written or oral statements of
representatives of the Company (except by formal action of the Company’s Board
of Directors), the Committee, or any other person with actual or apparent
authority to act as or on behalf of any of them. By electing to participate in
this Plan, each Participant acknowledges and agrees, on behalf of himself or
herself and his or her Beneficiaries, that he or she will not rely on the oral
or written statements of any person with respect to any rights under this Plan.
Participants and their Beneficiaries will rely only on the express, written
terms of this Plan. Any such amendment or termination shall occur in accordance
with the requirements of Code Section 409A.
11.2.     Termination. In the event of Plan termination, all vested amounts that
are credited to Accounts shall be paid pursuant to Participant elections that
have been made in accordance with the Plan. Notwithstanding the foregoing,
Accounts shall be paid to Participants on Plan termination if, and only if, at
least one of the three circumstances described in (a), (b) and (c) below is true
as to the Plan.
(a)    General Rule. The Company terminates the Plan and all of the following
are true:


12



--------------------------------------------------------------------------------





(i)    The Company terminates and liquidates all Similar Arrangements. All such
terminations shall be effective as of the effective date of the termination of
this Plan. All liquidations under this Plan shall be distributed in one lump sum
of Isabella common stock; and
(ii)    No payments in liquidation of the Plan (other than those otherwise
payable under the terms of the Plan and all Similar Arrangements absent
termination of the Plan and the Arrangements) are made within 12 months
following the date as of which the Company takes all necessary action to
irrevocably terminate and liquidate this Plan and the Similar Arrangements; and
(iii)    All payments on liquidation of the Plan are completed within 24 months
after the date on which the Company takes all necessary action to irrevocably
terminate and liquidate this Plan; and
(iv)    The Company does not adopt any new plan or arrangement that would be
combined with the Plan under the plan aggregation rules of Treasury Regulation
Section 1.409A‑1(c)(2) for a period of three years following the date of Plan
termination, if the same individual participated in both the Plan and the new
arrangement at any time during said three-year period; and
(v)    The termination and liquidation does not occur proximate to a downturn in
the financial health of the Company.
(b)    Change of Control Rule. The Company terminates and liquidates the Plan
pursuant to irrevocable action taken by the Company within the thirty (30) days
preceding or the twelve (12) months following a Change of Control; provided that
this Section 11.2(b) will only apply to a payment under this Plan if all Similar
Arrangements sponsored by the Company or its Affiliates immediately after the
time of the Change of Control with respect to which deferrals of compensation
are treated as having been deferred under a single plan under Treasury
Regulation Section 1.409A-1(c)(2) are terminated and liquidated with respect to
each Participant that experienced the Change of Control, so that under the terms
of the termination and liquidation all such Participants are required to receive
all amounts of compensation deferred under all such Similar Arrangements within
twelve (12) months after the date on which the Company irrevocably takes all
necessary action to terminate and liquidate the Plan and all such Similar
Arrangements. Solely for purposes of this Section 11.2(b), where the Change of
Control results from an asset-purchase transaction, the entity that has the
discretion to liquidate and terminate the Plan and all such Similar Arrangements
is the entity that is primarily liable immediately after the transaction for the
payment of the deferred compensation.
(c)    Dissolution or Bankruptcy. The Company terminates and liquidates the
Plan: (1) within twelve (12) months after a corporate dissolution that is taxed
under Code Section 331, or (2) with the approval of a U.S. bankruptcy court,
provided that in either case the amounts then-deferred under the Plan are
included in each of the respective Participants’ gross income in the latest of
the following years (or, if earlier, in the taxable year in which the amount is
actually or constructively received): (i) the calendar year in which the Plan
termination and liquidation occurs, (ii) the first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture (within the
meaning of Treasury Regulation Section 1.409A-1(d)), or (iii) the first calendar
year in which the payment is administratively practicable.


13



--------------------------------------------------------------------------------






Section 12.    Expenses.
Company shall pay all costs, charges and expenses relating to the establishment
and operation of the Plan.

Section 13.    Nonassignability.
Except as provided in Section 6.4 above, the amounts payable under the Plan and
the right to receive future amounts under the Plan may not be anticipated,
alienated, pledged, encumbered or subject to any charge or legal process, and if
any attempt is made to do so, or if a person eligible for any benefits becomes
bankrupt, the interests under the Plan of the person affected may be terminated
by the Committee which, in its sole discretion, may cause the same to be held or
applied for the benefit of one or more dependents of such person or make any
other disposition of such benefits that it deems appropriate.

Section 14.    Director/Employee Status.
The Plan does not, and will not, give any Participant the right to continue as a
Director or employee of a Company, nor will the Plan confer any right to any
amounts under the Plan unless such right has specifically accrued under the
terms of the Plan.

Section 15.    Administration.
The Board of Directors of Isabella shall appoint a single impartial
Administrative Committee consisting of individuals who are not participants in
the Plan (the “Committee”) to administer the Plan. Amounts under the Plan shall
be paid only if the Committee decides in its sole discretion that the applicant
is entitled to them. The Committee shall have the full and exclusive power,
discretion and authority to interpret the Plan, maintain Plan records, determine
Participant rights and benefits, construe ambiguities and correct omissions. The
Committee may, from time to time, establish rules and procedures for the
administration of the Plan that are not inconsistent with the provisions of the
Plan, the Code or ERISA. Any interpretation or determination by the Committee as
to any disputed questions arising under the Plan or questions of construction
and interpretation shall be binding and conclusive on all parties. The Committee
may employ or consult with advisors, accountants, legal counsel (who may also be
legal counsel to the Company), recordkeepers, third-party administrators and
others as it deems necessary to assist it in the performance of its duties under
the Plan. The Committee may engage one or more agents who may be authorized
through an express, written delegation to act on the Committee’s behalf with
respect to administration of the Plan. The Committee may also otherwise delegate
its power, discretion and authority through an express, written delegation. No
member of the Administrative Committee shall, in any event, be liable to any
person for any action taken or omitted in connection with the Plan, so long as
such action or omission to act be made in good faith.
The Committee’s interpretations and determinations shall be final and binding on
all parties. The Committee may make such provision to withhold any taxes which
it is required to withhold from any applicable payment under the Plan.
Participant, however, shall be responsible for the payment of all individual tax
liabilities relating to any such payment.


14



--------------------------------------------------------------------------------






Section 16.    Claims Procedure.
16.1.     Plan Administrator. Claims for benefits under the Plan (each a
“Benefits Claim”) must be filed as directed by the Committee.
16.2.     Claim Determination. The Committee shall make each Benefit Claim
determination in a uniform and non-discriminatory manner within 90 days (in the
case of a Benefit Claim for Disability benefits, within 45 days) after the Plan
Administrator receives the Benefit Claim. The Plan Administrator shall during
that period grant the Benefit Claim, deny the Benefit Claim, or notify the
Claimant that special circumstances require an extension of time for the
processing of the Benefit Claim and the extended date by which a decision will
be rendered. Any such extension shall not exceed 180 days from the initial
notice; provided that, in the case of a Benefit Claim for Disability benefits,
any such extension shall not exceed 75 days from the initial notice and must be
necessary due to matters beyond the Plan Administrator’s control. The Plan
Administrator may further extend the time for the processing of a Benefit Claim
for Disability benefits for up to an additional 30 days, provided that: (a) due
to matters beyond the Plan Administrator’s control a decision cannot be rendered
during such 75-day period, and (b) the Plan Administrator notifies the Claimant,
prior to the expiration of such 75-day period, that special circumstances
require such an extension of time for the processing of the Benefit Claim and of
the extended date by which a decision will be rendered. A notice of the
extension of time for the processing of a Benefit Claim for Disability benefits
shall specifically explain the standard on which entitlement to the benefit is
based, the unresolved issues that prevent a decision on the Benefit Claim, and
the additional information needed to resolve those issues. The Claimant shall be
afforded at least 45 days within which to provide the specified information.
16.3.     Notice. During the applicable Benefit Claim review period (including
permitted extensions), the Plan Administrator shall give the Claimant notice of
any whole or partial denial of the Claimant’s Benefit Claim, as well as of any
other adverse benefit determination. The notice shall set forth the specific
reasons for the adverse benefit determination, shall reference to the specific
Plan provisions on which the determination is based, shall describe any
additional material or information necessary for the Claimant to perfect the
Benefit Claim and why such material or information is necessary, shall advise
the Claimant that the Claimant may submit an appeal of the determination to the
Plan Administrator within 180 days after receipt of such notice, and shall
include a statement of any right that the Claimant has to bring a civil action
under applicable law, following an adverse benefit determination on review. In
addition, a notice of an adverse determination with respect to a Benefit Claim
for disability benefits shall be provided in a culturally and linguistically
appropriate manner and shall set forth: (a) a discussion of the decision,
including an explanation of the basis for disagreeing with or not following: (i)
the views presented by the Claimant of health care professionals treating the
Claimant and vocational professionals who evaluated the Claimant, (ii) the views
of medical or vocational experts whose advice was obtained on behalf of the Plan
in connection with a Claimant's adverse benefit determination, without regard to
whether the advice was relied upon in making the benefit determination, and
(iii) a disability determination regarding the Claimant presented by the
Claimant to the Plan made by the Social Security Administration; (b) if the
adverse benefit determination is based on a medical necessity or experimental
treatment or similar exclusion or limit, either an explanation of the scientific
or clinical judgment for the determination, applying the terms of the Plan to
the Claimant's medical


15



--------------------------------------------------------------------------------





circumstances, or a statement that such explanation will be provided free of
change upon request; (c) either the specific internal rules, guidelines,
protocols, standards, or other similar criteria of the Plan relied upon in
making the adverse determination or, alternatively, a statement that such rules,
guidelines, protocols, standards, or other similar criteria of the Plan do not
exist; and (d) a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant's Benefit Claim.
A notice of Benefit Claim determination, whether initial or on review, shall in
any event be provided as soon as possible, but not later than the date required
by these procedures.
16.4.     Appeal. The Claimant may submit an appeal of a Benefit Claim
determination to the Plan Administrator within 180 days after the Claimant’s
receipt of the notice of the determination. Failure of the individual to file an
appeal with the Plan Administrator within the allowable 180-day period will
constitute an irrevocable consent by the individual to the Plan Administrator’s
decision, and the Plan Administrator’s notice described above shall so state.
The appeal shall provide a full and fair review of the Claimant’s Benefit Claim
and the adverse benefit determination that takes into account all comments,
documents, records, and other information submitted by the Claimant relating to
the Benefit Claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Claimant may submit written
comments, documents, records, and other information relating to the Benefit
Claim in connection with the appeal. The Claimant will also be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s Benefit Claim, both in
connection with the appeal and any adverse benefit determination. The appeal
shall be reviewed by an individual who was neither a party who made the initial
adverse benefit determination nor a subordinate of such a party. The review will
not afford deference to the initial adverse benefit determination and shall take
into account all comments, documents, records, and other information submitted
by the Claimant, without regard to whether such information was previously
submitted or relied upon in the initial determination. The determination on
appeal shall identify the medical or vocational experts whose advice was
obtained on behalf of the Plan in connection with any adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination.
16.5.     Adverse Benefit Determination. Before issuing an adverse benefit
determination on appeal relating to a disability Benefit Claim, the Plan
Administrator shall provide the Claimant, free of charge, with any new or
additional evidence considered, relied upon, or generated on behalf of or at the
direction of the individual making the benefit determination in connection with
the Benefit Claim. Such evidence must be provided as soon as possible and
sufficiently in advance of the date on which the notice of adverse benefit
determination on appeal is required to be provided to give the Claimant a
reasonable opportunity to respond prior to that date. In addition, before
issuing an adverse benefit determination on appeal relating to a disability
Benefit Claim based on a new or additional rationale, the Plan Administrator
shall provide the Claimant, free of charge, with the new or additional rationale
as soon as possible and sufficiently in advance of the date on which the notice
of adverse benefit determination on review is required to be provided to give
the Claimant a reasonable opportunity to respond prior to that date.


16



--------------------------------------------------------------------------------





Within 60 days (in the case of a Benefit Claim for disability benefits, within
45 days) after receipt of the request for review, the Plan Administrator shall
notify the Claimant either as to the decision on the appeal or that special
circumstances require an extension of time for processing the Benefit Claim. If
the Plan Administrator determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the Claimant
prior to the termination of the initial 60-day (in the case of a Benefit Claim
for disability benefits, 45-day) period. In no event shall such extension exceed
a period of 60 days (in the case of a Benefit Claim for disability benefits, 45
days) from the end of the initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the determination on review
Notwithstanding the prior paragraph, if the Plan Administrator holds regularly
scheduled meetings at least quarterly, then with respect to Benefit Claims other
than Benefit Claims for disability benefits: (a) the notice required by the
prior paragraph shall instead be provided no later than the date of the meeting
of the Plan Administrator that immediately follows the receipt of a request for
review, unless the request for review is filed within 30 days preceding the date
of such meeting; (b) if the request for review is filed within 30 days preceding
the date of such meeting, such notice may be provided by no later than the date
of the second meeting following the receipt of the request for review; and (c)
if special circumstances require a further extension of time for processing such
a Benefit Claim, the notice shall be provided not later than the third meeting
following receipt of the request for review. If such an extension of time for
review is required because of special circumstances, the Plan Administrator
shall provide the Claimant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension.
During the applicable review period on appeal (including permitted extensions),
the Plan Administrator shall give the Claimant notice of the benefit
determination on review. The notice shall set forth the specific reasons for the
determination, shall reference to the specific Plan provisions on which the
determination is based, shall state that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant’s Benefit
Claim, and shall include a statement of any right that the Claimant has to bring
a civil action under applicable law. In addition, a notice of an adverse
determination with respect to a Benefit Claim for disability benefits shall be
provided in a culturally and linguistically appropriate manner and shall set
forth: (a) a discussion of the decision, including an explanation of the basis
for disagreeing with or not following: (i) the views presented by the Claimant
of health care professionals treating the Claimant and vocational professionals
who evaluated the Claimant, (ii) the views of medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with a Claimant's
adverse benefit determination, without regard to whether the advice was relied
upon in making the benefit determination, and (iii) a disability determination
regarding the Claimant presented by the Claimant made by the Social Security
Administration; (b) if the adverse benefit determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant's medical circumstances, or a
statement that such explanation will be provided free of charge upon request;
and (c) either the specific internal rules, guidelines, protocols, standards, or
other similar criteria


17



--------------------------------------------------------------------------------





of the Plan relied upon in making the adverse determination or, alternatively, a
statement that such rules, guidelines, protocols, standards, or other similar
criteria of the Plan do not exist.

Section 17.    No Rights as Shareholder
No Participant shall have any voting or other rights or privileges of a
shareholder of Isabella common stock by reason of crediting of notional shares
of Isabella common stock to the Participant’s Stock Account.

Section 18.    Legality of Issuance
No shares of Isabella common stock shall be issued under this Plan unless and
until Isabella has determined that all applicable provisions of state and
federal law have been satisfied.

Section 19.    No Warranties.
The Company makes no representations or warranties regarding the inclusion in or
exclusion from federal, state, or local taxes of any amounts deferred or payable
under this Plan. The Company does not warrant the tax-deferred nature of this
Plan or its compliance with Code Section 409A or any other applicable law. While
it believes that this Plan will have the intended tax deferral benefits, the
Company has not obtained an advance ruling from any tax authority confirming
such belief. There is some risk that a tax authority could determine that
amounts deferred under this Plan are currently taxable to a Participant for
income tax purposes potentially resulting in adverse tax consequences. The
Company and its Affiliates shall have no liability to a Participant or
Beneficiary for any taxes, penalties, interest or other damages incurred as a
result of any failure to comply with any applicable tax or other law, including
Code Section 409A.

Section 20.    Non-Alienability.
Except as otherwise provided in the Plan, a Participant’s or Beneficiary’s
rights under this Plan may not be voluntarily or involuntarily anticipated,
assigned, pledged, encumbered, attached, garnished or alienated. Any attempt to
do so will be void and disregarded by the Company, except as required by law.

Section 21.    Remedies and Standard of Care.
To the extent permitted by applicable law, each Participant and any person
claiming rights through the Participant specifically agree not to seek recovery
against the Company, the Committee, their respective employees or agents, or any
other person for any loss sustained by the Participant or other person as a
result of negligence or any other misconduct other than fraud or intentional
misconduct.


18



--------------------------------------------------------------------------------






Section 22.    Headings.
All headings in this Plan are for reference only and are not to be used to
construe its terms.

Section 23.    Binding Effect
This Plan shall be binding upon and inure to the benefit of the parties to the
Plan and upon the successors and assigns of each participating Company, and upon
the heirs and legal representatives of the Participant.

Section 24.    Incompetency
If Company shall find that any person to whom any payment is payable under this
Plan is unable to care for his or her affairs because of illness or accident, or
is a minor, any payment due (unless a prior claim therefore shall have been made
by a duly appointed guardian, a committee or other legal representative) may be
paid to the spouse, a child, a parent, a brother or sister, or a custodian
determined pursuant to the Uniform Gift to Minors Act, or to any person deemed
by the Company to have incurred expense for such person otherwise entitled to
payment as the Company may determine. Any such payment shall be a complete
discharge of the liabilities of the Company under this Plan.

Section 25.    Construction.
This Plan shall be construed under the laws of the State of Michigan and Code
Section 409A. The invalidity or unenforceability of any one or more provision of
the Plan shall not affect the validity or enforceability of the Plan, which
shall remain in full force and effect to the extent permitted by law. If any
provisions of this Plan shall be held illegal or invalid for any reason, said
legality or invalidity shall not affect the remaining parts of this Plan, and
this Plan shall be construed and enforced as if said illegal and invalid
provision had not been included in the Plan.


[Signature Page Follows]


19



--------------------------------------------------------------------------------





 
 
 
ISABELLA BANK CORPORATION
 
 
 
 
 
 
 
 
Dated: March 11, 2019
 
 
By: /s/ Jae A. Evans
 
 
 
Jae A. Evans, President/CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ISABELLA BANK
 
 
 
 
 
 
 
 
Dated: March 11, 2019
 
 
By: /s/ Jerome E. Schwind
 
 
 
Jerome E. Schwind, President







[Signature Page to Isabella Bank Corporation and Related Companies
Deferred Compensation Plan for Directors]


20

